Citation Nr: 1741503	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-01 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction is with the RO in San Diego, California.

In July 2012, the Veteran testified at a local hearing before a Decision Review Officer (DRO); a transcript of this hearing is of record.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in January 2017; however, VA was unable to produce a written transcript due to an equipment malfunction.  The Veteran subsequently declined an opportunity to testify at another hearing.  See 38 C.F.R. § 20.717 (2016).


FINDING OF FACT

The evidence is in at least a state of equipoise as to whether the Veteran's diagnosed Meniere's syndrome was incurred in service.  


CONCLUSION OF LAW

The criteria for service connection for Meniere's syndrome are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran asserts entitlement to service connection for Meniere's syndrome, which is a disease characterized by hearing loss, tinnitus, and vertigo.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 539 (32nd Ed. 2012).  The Veteran essentially maintains that his current complaints including vertigo, tinnitus, and hearing loss are attributable to Meniere's syndrome, rather than distinct manifestations.  In particular, he contends that he complained of vertigo during his active service and in the intervening years since his separation, and that his vertigo complaints have been misdiagnosed and misattributed to various conditions, including a psychiatric disability and migraines.  See, e.g., March 2009 Letter (asserting that "[f]or years [he] ha[s] had the Meniere's symptoms but never knew . . . the cause, and had wrongly associating them with other problems like [his] chronic Migraines"); July 2012 DRO Hearing Transcript (noting that, following his diagnosis of migraines, "[a]ny complaints [he] had about vertigo" were dismissed as "a symptom of migraines" until he was diagnosed with Meniere's disease by his private otolaryngologist).  He further asserts that his service-connected tinnitus, hearing loss, and migraines are related to his Meniere's diagnosis.  See July 2012 DRO Hearing Transcript (describing a "connection between migraines, tinnitus, hearing loss, [and] vertigo).

Generally, although various manifestations of a single disability may be assigned separate disability evaluations, VA regulations preclude the practice of "pyramiding," which is the evaluation of the same manifestation of a disability under different diagnoses.  See 38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259 (1994).  Indeed, the United States Court of Appeals for Veterans Claims (Court/CAVC) has noted that 38 U.S.C.A. § 1155 implicitly contains the concept that "the rating schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomology; such a result would overcompensate the claimant for the actual impairment of his earning capacity" and would constitute pyramiding.  Esteban, 6 Vet. App. at 261, quoting Brady v. Brown, 4 Vet. App. 203 (1993).  

In this regard, the Board notes that service connection is already in effect for bilateral hearing loss, which is in receipt of a noncompensable (0 percent) evaluation from November 6, 2008 under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100; tinnitus, which is evaluated as 10 percent disabling, also from November 6, 2008, under 38 C.F.R. § 4.87, DC 6260; migraine headaches, which have been assigned a 30 percent evaluation from October 1, 1995 to September 1, 2015, and a 50 percent rating since September 2, 2015, under 38 C.F.R. § 4.124a, DC 8100; chronic maxillary sinusitis, which is in receipt of a 10 percent evaluation from March 18, 2016 under 38 C.F.R. § 4.97, DC 6513; and allergic rhinitis, which has been assigned a noncompensable evaluation from March 18, 2016 under 38 C.F.R. § 4.97, DC 6522.  See, e.g., September 2017 Rating Decision Codesheet.  The criteria under these diagnostic codes contemplate the disabling effects of hearing impairment (DC 6100), ringing in the ears (DC 6260), headache symptoms (DC's 8100 and 6514), and sinus pressure and pain (DC's 6514 and 6522 ).  See also 38 C.F.R. §§ 4.1, 4.10, and 4.21 (reflecting that the purpose of the schedular ratings with their corresponding criteria keyed to graded levels of disability is necessarily to provide compensation for the symptoms and functional impairment caused by the disability in question).  Thus, to the extent that the Veteran asserts that his Meniere's disease is manifested by tinnitus, hearing loss, and a headache pathology, such symptoms have been taken into consideration in the assignment of a rating for his bilateral hearing loss, tinnitus, headaches, sinusitis, and allergic rhinitis.  

However, in the instant case, the Board's analysis does not end with this determination.  Rather, the Board notes that the prohibition of pyramiding explicitly aims to prevent "compensating a claimant twice or more for the same symptomology."  See Esteban, 6 Vet. App. at 261.  Here, an award of service connection for Meniere's syndrome does not necessarily equate to duplicative compensation.  Instead, granting service connection for Meniere's disease could potentially result in a higher rating for the Veteran's service connected symptomatology, as such would permit the evaluation of all of his already service-connected symptomatology - including bilateral hearing loss and tinnitus - under the single diagnostic code for Meniere's syndrome.  See 38 C.F.R. § 4.88a, DC 6205 (2016) (providing a 30 percent rating for Meniere's syndrome manifested by hearing impairment with vertigo less than once a month, with or without tinnitus; a 60 percent rating for hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus, and a 100 percent rating for hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus).  Importantly, the diagnostic criteria for rating Meniere's syndrome provide that Meniere's syndrome may be evaluated either under these criteria or by separately evaluating vertigo as a peripheral vestibular disorder, hearing impairment, and tinnitus, whichever method results in a higher overall evaluation.  See id., NOTE (further stating that a combined evaluation for hearing impairment, tinnitus, or vertigo with an evaluation under DC 6205 is inappropriate).  

Moreover, to the extent that the Veteran reports experiencing vertigo as a symptom of his claimed Meniere's syndrome, the Board notes that service connection is not currently in effect for any condition under a diagnostic code contemplating disequilibrium among the manifestations.  See, e.g., September 2017 Rating Decision Codesheet.  


Accordingly, the Board finds that, in the instant case, awarding service connection for Meniere's syndrome does not violate the rule against pyramiding.  See 38 C.F.R. § 4.14.

Nevertheless, in order to establish service connection for Meniere's syndrome, the Veteran must still demonstrate that he meets the relevant criteria, namely that of a current disability, an in-service incurrence, and a nexus between the two.  See Davidson, 581 F.3d 1313; 38 C.F.R. § 3.303(d).  

In this regard, the Veteran was initially diagnosed with Meniere's disease in October 2008.  See October 2008 Treatment Record from Ear Medical Group; see also November 2009 VA Compensation and Pension (C&P) Ear Disease Examination; December 2012 VA Ear Conditions Disability Benefits Questionnaire (DBQ).  Moreover, VA treatment records dated throughout the pendency of the claim reflect ongoing Meniere's treatment.  See, e.g., February 2012 VA Physician Note (reflecting the Veteran has a "history of Meniere's" disease and noting that he is "followed by neurology" for this condition); March 2015 VA Audiology Consultation Report (noting that the Veteran was "previously diagnosed w[ith] Meniere's disease"); May 2017 VA Postoperative Note (reflecting an "[a]ctive [p]roblem" list that includes a diagnosis of "Meniere's Disease").  Thus, a current disability is established.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied when a disability is shown during the course of a claim, even if it subsequently resolves while the claim is still pending).  

As concerning the in-service incurrence of Meniere's syndrome, the Board notes that the Veteran's available service treatment records (STRs) are silent for complaints of or treatment for Meniere's disease, vertigo, or disequilibrium.  Nevertheless, the Veteran contends that he initially experienced Meniere's symptomatology, including vertigo, during his active service and that he reported it to medical personnel at that time.  See, e.g., July 2017 Statement in Lieu of Hearing (stating that he initially complained for vertigo in service in 1993 and "was referred to mental health for panic attacks"; and reporting that "mental health said it was not panic attacks and referred [him] to neurology where [he] was diagnosed with migraines").  He further maintains that this symptomatology continued to progress in the years following his discharge, culminating in a referral to an ear, nose, and throat specialist and a diagnosis of Meniere's disease in 2008.  See id. (reporting that, "[a]fter [he] left active duty, [he] continued to complain about the vertigo as well as tinnitus and hearing loss . . . [and] was finally referred to a specialist by the VA" in 2008, at which time he was diagnosed with Meniere's syndrome).

The Board notes that the Veteran is competent to report the onset of symptomatology, including vertigo, during his active service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson, 581 F.3d 1313.  Moreover, lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Accordingly, the Veteran is also competent to report experiencing continuing vertigo during and since his active service, as the onset, frequency, and duration of such symptoms as dizziness and disequilibrium are certainly capable of lay observation.  See id.  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).

The Board finds his competent statements of continuing Vertigo during and since his active service to be credible.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  In this regard, although the STRs do not reflect medical treatment for vertigo, as previously discussed, the records do confirm that the Veteran was evaluated in the mental health clinic in September 1993for "anxiety symptoms," which, upon further evaluation, were determined to be "associated with severe headaches."  See September 1993 Consultation Sheet.  Because the Veteran did "not appear to fit [the] pattern for true panic disorder," he was referred to neurology to rule out migraine headaches.  Id.  Upon neurologic evaluation, he was diagnosed with "chronic [headaches]."  See id. (containing a neurology treatment note dated in October 1993).  This evidence teds to corroborate his statements.  Accordingly, as the Veteran's statements are both internally consistent and consistent with the available service treatment records, the Board finds him to be credible.  See 38 U.S.C.A. § 1154(a) (West 2014); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In addition, the Board emphasizes that, in granting service connection for tinnitus and bilateral hearing loss, the RO has effectively conceded the in-service incurrence of these conditions.  See December 2009 Rating Decision (granting service connection for hearing loss and tinnitus based on the results of the November 2009 VA audiometric evaluation); November 2009 VA C&P Audio Examination (noting that the Veteran's tinnitus began during his military service and indicating that the Veteran's hearing loss had its onset during his active service, as evidenced by a "significant threshold shift . . . in his left ear").  Moreover, in diagnosing Meniere's disease, the Veteran's private treating otolaryngologist, as well as the examining VA physicians, have attributed the Veteran's hearing pathology to his Meniere's.  See, e.g., October 2008 Treatment Record from Ear Medical Group (diagnosing "Meniere's disease, cochlear" with associated problems including "otogenic pain," "h[earing ]l[oss], sensorineural comb[ined] bil[ateral]," and "gait ataxia"); November 2009 VA C&P Ear Disease Examination (reflecting a diagnosis of Meniere's disease with related symptomatology including tinnitus, bilateral hearing loss, and complaints of vertigo); December 2012 VA Ear Conditions DBQ.  Significantly, as noted, Meniere's disease is medically defined as a disorder characterized by hearing loss, tinnitus, and vertigo.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 539 (32nd Ed. 2012).  See also December 2012 VA Ear Conditions DBQ (reflecting that Meniere's syndrome involves the "presentation of the . . . symptom triad consist[ing] of Episodic vertigo (a true spinning sensation that has an onset and an offset), sensorineural hearing loss and Tinnitus").  

Accordingly, there is competent and credible evidence of the in-service manifestation of symptoms later attributed by competent medical evidence to the diagnosed Meniere's disease.  Further, the identified Meniere's symptoms of tinnitus and hearing loss have already been determined by VA to have been incurred during the Veteran's active service.  

The Board acknowledges the unfavorable opinions rendered by VA examiners in November 2009 and December 2012.  See November 2009 VA C&P Ear Disease Examination; December 2012 VA Ear Conditions DBQ.  However, neither VA examination report sufficiently addressed the determinative question of whether the Veteran's diagnosed Meniere's syndrome had its onset during active service.  Instead, the November 2009 VA examiner merely opined that the Veteran's Meniere's disease was not related to in-service acoustic trauma.  See November 2009 VA C&P Ear Disease Examination (reflecting a diagnosis of "Meniere's disease, not related to military acoustic trauma" and reasoning that "medical literature does not support Meniere's disease as related to acoustic trauma").  No further opinion or explanation was provided.  Id.  Additionally, the December 2012 VA examination report addressed only the relationship between Meniere's disease and migraines, and did not offer any opinion as to the asserted relationship between the Veteran's Meniere's syndrome and his active service.  See December 2012 VA Ear Conditions DBQ (opining that the Veteran's migraine disability neither caused nor aggravated his Meniere's syndrome based on "the fact that there [are] no service medical records showing a diagnosis or complaint of vertigo while in service, the fact that the etiology of Meniere disease is unknown, [and] the fact that there only suggestive data but no known cause and effect relationship between Migraines and Meniere disease . . .").  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2009) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion"); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  See also Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible); Cf. Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that a VA opinion was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide a negative opinion).

Furthermore, the November 2009 and December 2012 failed to consider or account in any meaningful way for the Veteran's lay assertions of onset and continuity of symptomatology, instead relying upon the mere absence of corroborating medical evidence, such as would be reflected in accompanying STRs or VA treatment records, without addressing competent and credible lay evidence that the Veteran's vertigo and auditory pathologies were related to his active service.  See Dalton, 21 Vet. App. at 39-40; see also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991) (emphasizing that "symptoms, not treatment [for them], are the essence of any evidence of" continuing symptoms). 

Accordingly, the VA examination reports and opinions of record do not form a sufficient foundation upon which to base a denial of entitlement to service connection, and the Board thus declines to accept them.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992) (reflecting that the Board is free to assess medical evidence and is not obligated to accept a physician's opinion).

Given the current diagnosis of Meniere's disease, in light of the credible evidence of the in-service manifestation of symptoms later attributed by competent medical evidence to the diagnosed Meniere's disease, because symptomatology attributable to the Veteran's Meniere's disease, namely the hearing loss and tinnitus, has already been determined by VA to be directly related to the Veteran's active service, in light of the finding, discussed above, that an award of service connection for Meniere's syndrome in this case would not violate the rule against pyramiding, and in the absence of any probative evidence to the contrary, the Board finds that the evidence for and against the claim is at least in equipoise.  


When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. §§ 1154(b); 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the benefit of the doubt must be resolved in favor of the Veteran and entitlement to service connection for Meniere's syndrome is warranted.  


ORDER

Service connection for Meniere's disease is granted.




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


